Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 08/26/2022, have been entered and made of record.

Claims 1-30 are pending.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 08/26/2022 have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments is below.


Summary of Arguments (Emphasis added):

Regarding claim 1 rejected under 35 USC. § l03(a), Applicant argues that the cited references  fail to teach, suggest or describe each limitation of the claim, specifically the limitation “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern” because in light of Specification [0078] the ‘laser mapping 110 pulsing scheme may include a grid pattern for identifying a topology 120 of a scene’. See Remarks, p. 4-7 of 7.

Examiner’s Response (Emphasis added):

Regarding the arguments for claim 1, Examiner respectfully disagrees because of the following reasons (emphasis added): 

In Specification, there are various embodiments of “laser mapping imaging” disclosed: [para. 0062]: “pulses for red, green and blue visible light wavelengths… used for laser mapping imaging”; [0072]: “color sensors or multi spectrum sensors … such a CFA may be built on a Bayer pattern” (i.e. laser mapping pattern) and [0078]: “red 104, green 106, blue 108 wavelengths and a laser mapping 110 pulsing scheme. The laser mapping 110 pulsing scheme may include a grid pattern”. Note: the “laser mapping 110 pulsing scheme” is understood to be a configuration/arrangement of red 104, green 106, and blue 108 to be a grid pattern (e.g. a checkerboard). 

It is a notion that Claims are given the broadest reasonable interpretation (BRI) consistent with the specification (e.g. para. 0062, 0072, or 0078) as it would be interpreted by one of ordinary skill in the art. However limitations in the specification are not read into the claims.

Blanquart_319 discloses “at least a portion of the pulses of … the emitter comprises a laser mapping pattern” as follows: laser lighting pattern, e.g. Green, Red, Blue or other [para. 0076-0088]. The pulsing pattern is “mapped” to Bayer sensor CCM so as to form Bayer pattern or checkerboard pattern (i.e. a laser mapping scheme in light of Specification [para. 0062, 0072, 0078]) [para. 0070, 0114-0150]

Therefore, all claims 1-30 stand rejected. See the rejections below.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15, 21-23 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al.  (“Blanquart_319”) [U.S Patent Application Pub. 2014/0163319 A1 provided by IDS filed 10/12/2020] in view of Blanquart_259 et al. (“Blanquart_259”) [U.S Patent Application Pub. 2014/0160259 A1 provided by IDS filed 10/12/2020]

Regarding claim 1, Blanquart_319 meets the claim limitations as follows:
A system comprising: 
an emitter (i.e. emitter 100) [Fig. 1: emitter 100; Fig. 7; para. 0032, 0044, 0045: ‘an emitter 100 … to emit electromagnetic radiation in the form of a laser …’] for emitting pulses of electromagnetic radiation [Fig. 2-4; para. 0069: ‘the electromagnetic emitter pulses’]; 
an image sensor [Fig. 29, 30; para. 0045: ‘A pixel array’] comprising a pixel array for sensing reflected electromagnetic radiation, 
wherein the pixel array comprises active pixels and optical black pixels [para. 0045, 0109: ‘having a pixel (black and white)’; ‘the optical black area … the active pixel’]; 
a black clamp (i.e. ‘black clamp’) [Fig. 21; para. 0112: ‘controlling the voltage offset’] circuit providing offset control for data generated by the pixel array; and a controller [Fig. 2; para. 0055: ‘Computing device 150’] comprising a processor in electrical communication with the image sensor and the emitter; 
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern (e.g. a Bayer pattern or a checkerboard type pattern across the entire array) [Fig. 6-9A; para. 0070].
Blanquart_319 does not disclose explicitly the following claim limitations (emphasis added):
a black clamp circuit providing offset control for data generated by the pixel array.
However in the same field of endeavor Blanquart_259 discloses the deficient claim as follows: 
a black clamp circuit  [Fig. 4, 5, 6, 10; para. 0058, 0059] providing offset control for data generated by the pixel array.
Blanquart_319 and Blanquart_259 are combinable because they are from the same field of digital imaging for medical application for medical application.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319 and Blanquart_259 as motivation to include a black clamp circuit for fixed pattern noise (FPN) [Blanquart_259: para. 0040].


Regarding claim 2, Blanquart_319 meets the claim limitations set forth in claim 1.
Blanquart_319 does not disclose explicitly the following claim limitations:
The system of claim 1, wherein the active pixels are located in a central portion of the pixel array and each of the optical black pixels is positioned at a first side of the active pixels or a second side of the active pixels, wherein the first side and the second side are opposite one another with respect to the central portion.
However in the same field of endeavor Blanquart_259 discloses the deficient claim as follows: 
wherein the active pixels (i.e. ‘105’) are located in a central portion of the pixel array and each of the optical black pixels (i.e. ‘107’ or ‘109’) is positioned at a first side of the active pixels or a second side of the active pixels, wherein the first side and the second side are opposite one another with respect to the central portion [Fig. 1A; para. 0039].
Blanquart_319 and Blanquart_259 are combinable because they are from the same field of digital imaging for medical application for medical application.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319 and Blanquart_259 as motivation to include a black clamp circuit for fixed pattern noise (FPN) [Blanquart_259: para. 0040].


Regarding claim 3, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, further comprising image signal processing circuitry located remotely with respect to the image sensor [para. 0029: ‘the control unit … is remotely located with respect to and is an appreciated distance from the sensor’].


Regarding claim 4, Blanquart_319 meets the claim limitations set forth in claim 1.
Blanquart_319 does not disclose explicitly the following claim limitations:
The system of claim 1, further comprising a long registry comprising one or more of: control parameters for controlling exposure times for the pixel array; control parameters for controlling incremental offset adjustments for the pixel array; or control parameters for controller gains of the pixel array.
However in the same field of endeavor Blanquart_259 discloses the deficient claim as follows: 
further comprising a long registry comprising one or more of: control parameters for controlling exposure times for the pixel array; control parameters for controlling incremental offset adjustments for the pixel array; or control parameters for controller gains of the pixel array [para. 0077: ‘in an exclusive register’: the exposure times, gains, incremental offset adjustments’].
Blanquart_319 and Blanquart_259 are combinable because they are from the same field of digital imaging for medical application for medical application.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319 and Blanquart_259 as motivation to include a black clamp circuit for fixed pattern noise (FPN) [Blanquart_259: para. 0040].


Regarding claim 5, Blanquart_319 meets the claim limitations set forth in claim 1.
Blanquart_319 does not disclose explicitly the following claim limitations:
The system of claim 4, wherein the long registry further comprises control parameters for controlling operation of the pixel array by adjusting one or more of: analog current for the image sensor, voltage for the image sensor, pixel timing, vertical timing for reading pixels in the pixel array, reset of the image sensor, or initialization of the image sensor.
However in the same field of endeavor Blanquart_259 discloses the deficient claim as follows: 
wherein the long registry further comprises control parameters for controlling operation of the pixel array by adjusting one or more of: analog current for the image sensor, voltage for the image sensor, pixel timing, vertical timing for reading pixels in the pixel array, reset of the image sensor, or initialization of the image sensor [para. 0077-0078: ‘parametric register groupings could include; analog currents, analog voltages, pixel timing, vertical timing, sensor commands (reset etc.)’].
Blanquart_319 and Blanquart_259 are combinable because they are from the same field of digital imaging for medical application for medical application.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319 and Blanquart_259 as motivation to include a black clamp circuit for fixed pattern noise (FPN) [Blanquart_259: para. 0040].


Regarding claim 6, Blanquart_319 in view of Blanquart_259 meets the claim limitations as follows:
The system of claim 1, wherein the pixel array comprises columns of optical black pixels [Fig. 2, 29, 30; para. 0045: ‘A pixel array’; claim 48; Blanquart_259, Fig. 1A, also discloses the pixel array including optical black pixels] and the image sensor is configured to read the columns of optical black pixels [Fig. 2; para. 0064: ‘The frame readout may start at … vertical line 210’] a plurality of times during a single blanking period [para. 0064: ‘The time between the last row readout and the next readout … may be called the blanking time 216’; para. 0109, 0152] such that a total number of optical black columns in the pixel array is reduced. [para. 0032, 0070: ‘imaging with reduced pixel counts’].
Blanquart_319 does not disclose explicitly the following claim limitations:
wherein the pixel array comprises columns of optical black pixels and the image sensor is configured to read the columns of optical black pixels a plurality of times during a single blanking period such that a total number of optical black columns in the pixel array is reduced.
However in the same field of endeavor Blanquart_259 discloses the deficient claim as follows: 
wherein the pixel array comprises columns of optical black pixels and the image sensor is configured to read the columns of optical black pixels a plurality of times during a single blanking period such that a total number of optical black columns in the pixel array is reduced [Fig. 7; para. 0058: ‘the number of OB pixels should be reduced’].
Blanquart_319 and Blanquart_259 are combinable because they are from the same field of digital imaging for medical application for medical application.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319 and Blanquart_259 as motivation to include a black clamp circuit for fixed pattern noise (FPN) [Blanquart_259: para. 0040].


Regarding claim 7, Blanquart_319 in view of Blanquart_259 meets the claim limitations set forth in claim 1.
Blanquart_319 does not disclose explicitly the following claim limitations:
The system of claim 1, further comprising a digital to analog converter and a charge pump, and wherein the black clamp circuit is configured to sense a voltage generated by one or more of the digital to analog converter or the charge pump.
However in the same field of endeavor Blanquart_259 discloses the deficient claim as follows: 
further comprising a digital to analog converter and a charge pump [Fig. 4: ADC 410; Charge Pump 406], and wherein the black clamp circuit is configured to sense a voltage generated by one or more of the digital to analog converter or the charge pump [Fig. 4, 5, 6; para. 0059: ‘DAC needs to be regularly adjusted be assessing the black offset’].
Blanquart_319 and Blanquart_259 are combinable because they are from the same field of digital imaging for medical application for medical application.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319 and Blanquart_259 as motivation to include a black clamp circuit for fixed pattern noise (FPN) [Blanquart_259: para. 0040].


Regarding claim 8, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein the emitter pulses the laser mapping pattern [para. 0044-0045: ‘an emitter 100 … in the form of a laser’; para. 0070, 0145: ‘checkerboard pattern’] at a duration and frequency such that the laser mapping pattern is not visible (i.e. ‘any combination of … visible and non-visible wavelengths’, e.g. IR) [para. 0047, 0075-0076, 0087: IR pulse. Note: Blanquart_259: para. 0086] to a user of the system.
Blanquart_319 and Blanquart_259 are combinable because they are from the same field of digital imaging for medical application for medical application.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319 and Blanquart_259 as motivation to include a black clamp circuit for fixed pattern noise (FPN) [Blanquart_259: para. 0040].


Regarding claim 9, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein the image sensor [Fig. 13, 29, 30, 31] is configured to generate a plurality of exposure frames [Fig. 13: G, R/B Frames 1308, 1310 from sensor 1302, Fig. 14: R-G-B-G-R-G-B-G], wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter [Fig. 3, 4, 7].


Regarding claim 10, Blanquart_319 meets the claim limitations as follows:
The system of claim 9, wherein the pixel array [Fig. 29, 30 show the pixel array of image sensors] of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames [Fig. 13-15: G, R/B Frames 1308, 1310 from sensor 1302 and frame construction 1314, R-G-B-G-R-G-B-G; para. 0076 disclose a pulse cycle pattern] during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read [Fig. 2 show the readout duration ‘202’].


Regarding claim 11, Blanquart_319 meets the claim limitations as follows:
The system of claim 9, wherein the plurality of exposure frames are combined to form an image frame (i.e. Frame Reconstruction 1314) [Fig. 13; para. 0097: ‘The reconstruction process results in full color frames in linear RGB color space’; Fig. 15-16; para. 0101: ‘the reconstructed frame having a period twice that of the incoming color frame (2xT1)’: RG1BG2RG1BG2].


Regarding claim 12, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a green partition of electromagnetic radiation, a red partition of electromagnetic radiation, and a blue partition of electromagnetic radiation [para. 0045, 0101: ‘The light emitter 100 … emitting a red electromagnetic partition 105a … ’].


Regarding claim 13, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation (e.g. ‘a red electromagnetic partition 105a’) [para. 0045, 0101: ‘The light emitter 100 … emitting a red electromagnetic partition 105a … ’] having a sub-duration (i.e. T1=8.3ms) shorter than the pulse duration (i.e. 2*T1=16.67ms) [Fig. 16].


Regarding claim 14, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted (e.g. ‘a red electromagnetic partition 105a’, ‘a blue electromagnetic partition 105b’) [para. 0045, 0101: ‘The light emitter 100 … emitting a red electromagnetic partition 105a … ’] at two or more wavelengths simultaneously as a single pulse (i.e. 2*T1=16.67ms) [Fig. 16] or a single sub-pulse.


Regarding claim 15, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame (e.g. ‘a red electromagnetic partition 105a’, ‘a blue electromagnetic partition 105b’) [para. 0045, 0101: ‘The light emitter 100 … emitting a red electromagnetic partition 105a … ’] created by the image sensor, wherein the system further comprises a display for displaying two or more exposure frames as an image frame (i.e. Frame Reconstruction 1314) [Fig. 6, 13; para. 0097: ‘The reconstruction process results in full color frames in linear RGB color space’; Fig. 15-16; para. 0101: ‘the reconstructed frame having a period twice that of the incoming color frame (2xT1)’: RG1BG2RG1BG2].


Regarding claim 21, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor [Abstract; Fig. 7;  para. 0003, 0064, 0085-0089], wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array [Fig. 7; para. 0064, 0087-0089].

Regarding claim 22, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein the controller is configured to adjust (i.e. ‘red light at lesser intensity than’) a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold (i.e. ‘blue light’) [para. 0089, 0093], wherein the threshold determines proper illumination of a scene in a light deficient environment (i.e. ‘to produce a correctly exposed image’) [Fig. 7; para. 0090, 0093, 0104: ‘light emitter may be adjusted to compensate for the differences in the energy values’].

Regarding claim 23, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein two or more pulses of electromagnetic radiation emitted [Fig. 2, 5, 7] by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame [Fig. 6, 14-16; para. 0047].

Regarding claim 29, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein the image sensor comprises a first image sensor (i.e. 2902) and a second image sensor (i.e. 2904) [Fig. 29A, 29B; para. 0163]  such that the image sensor can generate a three-dimensional image [Fig. 29, 30; para. 0047, 0163-0164: ‘wherein the first pixel array is dedicated to a different range of wave length electromagnetic radiation than the second pixel array’].

Regarding claim 30, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient [Fig. 7, 14: ‘RGBGRGBG’; Fig. 15-16] for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation [Fig. 6, 7, 14; para. 0045-0047].



Claims 16-17 and 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al.  (“Blanquart_319”) [U.S Patent Application Pub. 2014/0163319 A1] in view of Blanquart_259 et al. (“Blanquart_259”) [U.S Patent Application Pub. 2014/0160259 A1] further in view of Sase (“Sase”) [US 2012/0062722 A1]

Regarding claim 16, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength (e.g. green, red, blue) [para. 0076] for fluorescing a reagent, and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent within a scene.
Blanquart_319 does not disclose explicitly the following claim limitations (emphasis added):
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent within a scene.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength [Fig. 1, 6: exciting light 21; para. 0042: green, red, violet, blue] for fluorescing a reagent (i.e. cell tissue) [Fig. 4, 5], and wherein pulsing the excitation wavelength results in the image sensor [para. 0052, 0062: ‘second fluorescent picture image is obtained by irradiating the sample with exciting light L1’; ‘a second fluorescent picture image is stored’]  generating a fluorescence exposure frame [Fig. 1: camera 34; para. 0037: ‘a camera 34 which picks up a fluorescent picture image of the sample’] indicating a location [Fig. 3-5; para. 0077-0078: disclosing the region (location) of fluorescent intensity indicated by + marks. ‘The density with which fluorescent material exists varies by site of the sample’] of the reagent within a scene.
Blanquart_319, Blanquart_259 and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259 and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 17, Blanquart_319 meets the claim limitations set forth in claim 16.
Blanquart_319 does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 16, wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure based on the fluorescence exposure frame.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the controller is configured to provide the fluorescence exposure frame [Fig. 1: camera 34; para. 0037: ‘a camera 34 which picks up a fluorescent picture image of the sample’; para. 0052, 0062: ‘second fluorescent picture image is obtained by irradiating the sample with exciting light L1’; ‘a second fluorescent picture image is stored’] to a corresponding fluorescence system that determines a location of a critical tissue structure (i.e. + marks “according to differences in density of the cell tissue’) based on the fluorescence exposure frame [Fig. 4, 6; para. 0077-0078: disclosing the region (location) of fluorescent intensity indicated by + marks. ‘The density with which fluorescent material exists varies by site of the sample’; para. 0096: ‘the bright spots of fluorescence … are indicated by + marks].
Blanquart_319, Blanquart_259 and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259  and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 27, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, further comprising a plurality of tools, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter [Fig. 1, 7, 14-16; para. 0045: disclose emitter 100 emitting red, blue, green pulses T3, T2, 51] comprises a tool-specific laser mapping pattern (i.e. ‘the RG1BG2RG1BG2 pattern’) [Fig. 14-16; para. 0099-0101; para. 0070, 0145: a ‘checker board’] for each of the plurality of tools.
Blanquart_319 does not disclose explicitly the following claim limitations (emphasis added):
further comprising a plurality of tools, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a tool-specific laser mapping pattern for each of the plurality of tools.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
further comprising a plurality of tools (e.g.  tool-specific ‘AOTF’), wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a tool-specific laser mapping pattern (i.e. AOTF modulated light L2) [Fig. 1: scanner 43 having AOTF (Acousto-Optic Tunable Filter) 42; para. 0046-0050: disclose AOTF modulated light L2 of scanner 43] for each of the plurality of tools.
Blanquart_319, Blanquart_259 and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259 and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 28, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein the laser mapping pattern [Fig. 14-16; para. 0100-0101: emitting laser mapping pattern ‘RG1BG2RG1BG2’; para. 0070, 0145: ‘a checkerboard type pattern’] emitted by the emitter comprises a first output [Blanquart: Fig. 14-16; para. 0100-0101: emitting laser mapping pattern ‘RG1BG2RG1BG2’] and a second output [Blanquart: Fig. 14-16; para. 0100-0101: emitting laser mapping pattern ‘RG1BG2RG1BG2’] that are independent from one another [Fig. 7 shows Red, Blue and Green are emitted independently], wherein the first output is for light illumination and the second output is for tool tracking.
Blanquart_319 does not disclose explicitly the following claim limitations (emphasis added):
wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the laser mapping pattern [Fig. 1, 2, 4, 6; para. 0046-0051: disclosing AOTF modulated light L2] emitted by the emitter comprises a first output (i.e. AOTF modulated light L2) [Fig. 1: scanner 43 having AOTF (Acousto-Optic Tunable Filter) 42; para. 0046-0050: disclose AOTF modulated light L2 of scanner 43] and a second output (i.e. excitation illumination L1) [para. 0041-0043] that are independent from one another, wherein the first output is for light illumination (i.e. AOTF modulated light L2) [Fig. 1: scanner 43 having AOTF (Acousto-Optic Tunable Filter) 42; para. 0046-0050: disclose AOTF modulated light L2 of scanner 43] and the second output is for tool tracking  (i.e. excitation illumination L1) [para. 0041-0043: ‘the purpose of causing light emission of the fluorescent material for tool tracking (Fig. 4, 6; para. 0077: bright spots of fluorescence indicated by + marks)].
Blanquart_319, Blanquart_259 and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259 and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].



Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al.  (“Blanquart_319”) [U.S Patent Application Pub. 2014/0163319 A1] in view of Blanquart_259 et al. (“Blanquart_259”) [U.S Patent Application Pub. 2014/0160259 A1] further in view of Sase (“Sase”) [US 2012/0062722 A1] further in view of Benaron et al. (“Benaron”) [US 2004/0010192 A1]

Regarding claim 18, Blanquart_319 meets the claim limitations set forth in claim 17.
Blanquart_319 does not disclose explicitly the following claim limitations:
The system of claim 17, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system [Sase: Fig. 4, 6, para. 0077-0078: discloses regions of differences in density of the cell tissue with + marks]; generate an overlay frame comprising the location of the critical tissue structure [Fig. 4, 6; para. 0096: ‘the densities of bright spots in the respective regions RI-R4 can be identified by superimposed illustration of the boundaries of the regions RI-R4 in the two-dimensional luminance distribution EM]; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene [Fig. 4, 6: disclose + marks indicating the densities of bright spots].
Blanquart_319, Blanquart_259 and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259 and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].
Neither Blanquart_319 nor Blanquart_259 nor Sase discloses explicitly the following claim limitations (emphasis added):
wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene.
However in the same field of endeavor Benaron discloses the deficient claim as follows: 
receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene [Fig. 2; para. 0079: disclose ‘resulting display image 197 shows a black and white view of the patient …, overlaid by a color tissue image indicating the location, depth, and/or cell number of the target tissue].
Blanquart_319, Blanquart_259, Sase and Benaron are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259, Sase and Benaron as motivation to include a method disclosed in Benaron, Fig. 2 (i.e. the composite image 197) for detecting and localizing a target.


Regarding claim 19, Blanquart_319 meets the claim limitations as follows:
The system of claim 18, wherein the image sensor is configured to sense reflected electromagnetic radiation resulting from the laser mapping pattern (i.e. ‘checkerboard’) [para. 0070, 0145] to generate a topology exposure frame (i.e. laser exposure frames: RG1BG2RG1BG2) [Fig. 14-17: RG1BG2RG1BG2; Fig. 1; para. 0044, 0088-0089, 0100-0101: ‘the form of a laser’], and wherein the controller is further configured to: provide the topology exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; provide the location of the critical tissue structure to the corresponding laser mapping system; and receive a topology and/or dimension of the critical tissue structure from 
Neither Blanquart_319 nor Blanquart_259 nor Sase discloses explicitly the following claim limitations (emphasis added):
wherein the controller is further configured to: provide the topology exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; provide the location of the critical tissue structure to the corresponding laser mapping system; and receive a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system.
However in the same field of endeavor Benaron discloses the deficient claim as follows: 
wherein the controller is further configured to: provide the topology exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects [Fig. 2; para. 0079: disclose ‘resulting display image 197 shows a black and white view of the patient …, overlaid by a color tissue image indicating the location, depth, and/or cell number of the target tissue] within the scene; provide the location of the critical tissue structure to the corresponding laser mapping system [Fig. 2; para. 0079: disclose ‘resulting display image 197 shows a black and white view of the patient …, overlaid by a color tissue image indicating the location, depth, and/or cell number of the target tissue]; and receive a topology and/or dimension (i.e. ‘more than 100 cancer cells per cm2’ or ‘the mean depth’) of the critical tissue structure from the corresponding laser mapping system [Fig. 2; para. 0079: disclose ‘resulting display image 197 shows a black and white view of the patient …, overlaid by a color tissue image indicating the location, depth, and/or cell number of the target tissue].
Blanquart_319, Blanquart_259, Sase and Benaron are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259, Sase and Benaron as motivation to include a method disclosed in Benaron, Fig. 2 (i.e. the composite image 197) for detecting and localizing a target.


Regarding claim 20, Blanquart_319 meets the claim limitations set forth in claim 19.
Neither Blanquart_319 nor Blanquart_259 nor Sase discloses explicitly the following claim limitations (emphasis added):
The system of claim 19, wherein the critical tissue structure is one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor.TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system
However in the same field of endeavor Benaron discloses the deficient claim as follows: 
wherein the critical tissue structure is one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor [para. 0079: ‘more than 100 cancer cells per cm2].TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system
Blanquart_319, Blanquart_259, Sase and Benaron are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259, Sase and Benaron as motivation to include a method disclosed in Benaron, Fig. 2 (i.e. the composite image 197) for detecting and localizing a target.



Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (“Blanquart_319”) [U.S. 2014/0163319] in view of in view of Blanquart_259 et al. (“Blanquart_259”) [U.S Patent Application Pub. 2014/0160259 A1] further in view of Al-Alusi (“Al-Alusi”) [US 2015/0223733 provided by IDS filed on 10/12/2020]

Regarding claim 24, Blanquart_319 meets the claim limitations as follows:
The system of claim 1, wherein the image sensor is configured to generate a topology exposure frame (i.e. laser exposure frames: RG1BG2RG1BG2) by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern (e.g. ‘a checkerboard’) [Fig. 14-17: RG1BG2RG1BG2; Fig. 1; para. 0044, 0088-0089, 0100-0101: ‘the form of a laser’; para. 0070, 0145: ‘a checkerboard type pattern’], wherein the topology exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object.
Blanquart_319 does not disclose explicitly the following claim limitations:
wherein the laser mapping exposure frame comprises data for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object.
However in the same field of endeavor Al-Alusi discloses the deficient claim as follows: 
wherein the laser mapping exposure frame comprises data for determining real time measurements comprising one or more of: a distance from an endoscope to an object [para. 0047-0050: ‘The accuracy of the distance or position sensing can be any level that allows for the extraction of meaningful health signals of the target’]; an angle between an endoscope and the object; or surface topology information about the object.
Blanquart_319, Blanquart_259 and Al-Alusi are combinable because they are from the same field of medical imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259 and Al-Alusi as motivation to include a method disclosed in Al-Alusi for detecting and localizing a target.


Regarding claim 25, Blanquart_319 meets the claim limitations set forth in claim 24.
Blanquart does not disclose explicitly the following claim limitations:
The system of claim 24, wherein the topology exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters.
However in the same field of endeavor Al-Alusi discloses the deficient claim as follows: 
wherein the topology exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters [para. 0047-0050: ‘the position and/or distance to the targets can be measured to less than 1 millimeter accuracy (e.g., 0.2 millimeter accuracy) at a relatively fast rate, such as 1000 times or more per second’].
Blanquart_319, Blanquart_259 and Al-Alusi are combinable because they are from the same field of medical imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259 and Al-Alusi as motivation to include a method disclosed in Al-Alusi for detecting and localizing a target.


Regarding claim 26, Blanquart_319 meets the claim limitations set forth in claim 24.
Blanquart does not disclose explicitly the following claim limitations:
The system of claim 24, wherein the topology exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters.
However in the same field of endeavor Al-Alusi discloses the deficient claim as follows: 
wherein the topology exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters [para. 0047-0050: ‘the position and/or distance to the targets can be measured to less than 1 millimeter accuracy (e.g., 0.2 millimeter accuracy) at a relatively fast rate, such as 1000 times or more per second’].
Blanquart_319, Blanquart_259 and Al-Alusi are combinable because they are from the same field of medical imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart_319, Blanquart_259 and Al-Alusi as motivation to include a method disclosed in Al-Alusi for detecting and localizing a target.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488